Case 2:18-cv-02413-JHS Document 10 Filed 11/19/18 Page 1 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF

PENNSYLVANIA

James W. Moody

> Vs.:

THE CITY OF PHILADELPHIA, et al. PILED

CIVIL ACTION NOV-1 9 994

No. 2:18-ev-02413 By RE al
mm. USD, Clark

PLAINTIFER(S)’ RESPONSE TO SECOND MOTION TO
DISMISS

Unbelievable...It is with great dismay, utter awe, and complete
dread at what the Defendants and now even the Movant are
attempting to do in order that their wickedness might prevail; that
being said, I NOW Affirm and, Reaffirm that I shall not dim nor
waiver, nor shall I relent in my cause to seek and have JUSTICE.
For, there is not even a notion or question of my guilt nor
innocence as I have broken NO LAWS, neither legal, nor ethical,
nor moral for that matter, there is ABSOLUTELY NOTHING,
NOT ONE, single solitary violation that one might say I have
committed, not one. I stand before this great and honorable court,
utterly and completely Blameless, yet here I stand..., “ The arc of
the moral universe is long, but it bends toward justice.” I look to
this noble court that I may have this JUSTICE! To this end I
respectfully aver the following:

Defendants have offered not a shred of evidence, nor charge
against Plaintiff; however they have unlawfully and in violation of
court orders and agreements have stolen and stripped Plaintiff of

 
Case 2:18-cv-02413-JHS Document 10 Filed 11/19/18 Page 2 of 15

personal property (firearm and LTCF) and a multitude of
Constitutionally protected Rights, Freedoms, and Powers, and as
this great court is the Vanguard of such things Plaintiff merely asks
for access to the Court and access to The Constitution...

1) To this end Plaintiffs asks this Court to consider the
following, Movant seeks 2" Motion to Dismiss pursuant to
Federal Rules of Civil Procedure 12(b)(1). This is ludicrous, at
no time has Plaintiff been deficient in this regard, unless one
cites the first Motion for dismissal by Movant in which
Movant and Defendants changed the venue of this case
unbeknownst to Plaintiff and without proper notification to
Plaintiff, and without due diligence on the behalf of Movant or
Defendants when ALL of Plaintiffs’ contact information was
readily available and at their disposal, in an effort at what
seemingly appears to an effort to “sneak one by” as it were.

2) Plaintiff requests the Movant’s Motion be denied pursuant to
Federal Rules of Civil Procedure 12(b)(1) as Movant has
failed to respond prior to or on the prescribed due date and
asked the court for an extension; however, Movant failed to
meet this court ordered deadline as well. In response to
Plaintiffs’ complaint.

3) According to public records Movant failed to file response to
Plaintiffs’ Complaint by the prescribed time or the ordered
and allotted time of Oct 22, 2018. Motion was filed on the 234
of October and is therefore defective pursuant Federal Rule of
Civil Procedure 12(b)(1).

4) 9/13/2018 — 10/23/2018, a total of 41 days, 984 hours,

59,040 minutes, 3,542,400 seconds in responding to Plaintiffs’
complaint, yet Movant seems to operate by an alternate set of
Rules of Civil Procedure, and thus the Motion should be
denied pursuant to Federal Rules of Civil Procedure 12(b)(1)
as suggested by Movant.

5) Plaintiff filed complaint May 1, 2018, yet Defendants’ failed
to respond within the time frame ailotted by Pa. Rules of Civil

 
Case 2:18-cv-02413-JHS Document 10 Filed 11/19/18 Page 3 of 15

Procedure.

6) Instead, some 37 days later June 8, 2018 nearly twice the
rnandated time removing the Action to this venue, without
properly informing Plaintiff of the ensuing circumstances, nor
with respect to what actions would be needed to be taken that
the Plaintiff might be duly notified on the Federal Electronic
Platform. Hence, in not responding to complaint Defendants
failed once more to meet the perquisite criteria regarding Civil
Procedure and thus their motion should be denied.

7) Moreover, Movant’s 2" Motion to Dismiss should be denied
and Movant should be cited for flagrant violation of the
Federal Rule of Civil Procedure 11(b)(1).

8) Inashabby and unsavory manner Movant seeks to mislead
the Court in a most unbecoming fashion regarding that the
Court abstain from jurisdiction over Plaintiffs’ Claims in this
matter pursuant Younger v. Harris. 401 U.S. 37 (1971)

9) The PROBLEM, here however is that that case is predicated
upon the fact that the Plaintiff, was also a Defendant that was
charged with violating a statute and there was a question of
suilt or innocence to be ascertained before the Court would
hear the case.

10) Defendants and Movant know full well that Plaintiff is
blameless of any and ALL violations or Charges and that the
Younger v. Harris citing is both frivolous and reckless,
without honor or merit and utterly unbecoming of the
positions that they hold.

11) Moreover, upon reading the case one will find that there are
(3) three exceptions to the Younger abstention: ALL of which
would still apply to Plaintiff, had it been necessary, yet it is
not...

12) ‘he Voluminous and Unfocused Nature of the Amended
Complaint

13) Movant asserts that Plaintiff's allegations are “largely
duplicative, conclusory, editorial, or trrelevant.”

14) “Duplicative”, yes they are, the allegations are indeed

 

 
Case 2:18-cv-02413-JHS Document 10 Filed 11/19/18 Page 4 of 15

duplicated twice as it were, do to the simple fact that the
Defendants acted in precisely the same manner in both
instances in violation of Plaintiff’s Constitutionally protected
Rights, Freedoms, and Powers, and in direct violation of Court
order, docket No. 121203785.

15) However, having seemingly “gotten away” with their earlier
violations and indiscretions, Defendants’ apparently “notched
it up” in the second and more provocative encounter with
Plaintiff.

16) “Conclusory” ???, It would seem that Movant drew
conclusions based upon prior and personal knowledge of
Defendants’ modus operandi, since Plaintiff merely stated
what occurred during each encounter and made no, nor
suggested any conclusions.

17) “Editorial” ???, a matter of opinion one must suppose, as the
Movant, is negligent in expressing how, and or to what
degree...

18) Finally,“ or irrelevant”, this is powerful word, “or” is a
pivotal word, this (2) two letter word has the ability to change
time, temperature, places, things, texture, and here even
context.

19) Relevant “or” irrelevant, right “or” wrong, day “or” night,
etc., etc., etc... But, how, and why are these allegations
“irrelevant”??? Does the Movant know “or” doesn’t he???

20) Movant also epically fails to state how the “allegations are
out of order and unfocused” Movant, is remiss in providing
substantive facts upon which one might draw a workable “or”
reasonable basis to conclusion.

21) Plaintiff’s May 2, 2016 Stop by Police and Subsequent
LTCF Revocation

22) Movant notes that “Officer Cave . . . testified that the sole
reason he stopped [Plaintiff] was because he was carrying a
firearm.” Id. at § 118.” However, Movant conveniently fails to
mention that the officer also stated that he did not suspect the
Plaintiff of a crime...

 
Case 2:18-cv-02413-JHS Document 10 Filed 11/19/18 Page 5 of 15

23) This would turn a Terry Stop into a Pretextual stop it would
seem, Commonwealth v. Parker 2017 pertains to officers
making unlawful stops...As was the case in this matter
concerning Plaintiff. Still in violation of the Court order,
making this and all elements of this illegal stop, unlawful.

24) Plaintiff’s June 16, 2017 Stop by Police and Subsequent
L'TCF Revocation : Movant states that,

25) “On June 16, 2017, Plaintiff was “accosted” by police while
jogging. Id. at ¢ 168. Plaintiff refused to identify himself or
comply with a request to see his LTCF. Id. at JJ 171, 213. One
of the officers allegedly stated, “As far as I know, your permit
was revoked!” Id. at 7 209. Plaintiff was handcuffed and
placed in a hot wagon “for more than 30 minutes.” Id. at §
170. Despite Plaintiff's complaint that the officers did not
make “a simple phone call to ascertain” the status of his
LTCF—albeit without Plaintiff having identified himself—the
officers apparently determined at some point that

26) | A matter of public record may be considered by the Court on
a motion to dismiss. See Grp. Against Smog & Pollution, Inc.
v. Shenango, Inc., 810 F.3d 116, 127 (3d Cir. 2016). To
provide a degree of brevity, the referenced filings from this
action are not attached hereto but can be provided by
undersigned counsel to the Court and Plaintiff upon request.

27) Piaintiff’s LTCF was valid. See id. at § 210, 231. Plaintiff was
ultimately released without arrest but his firearm was seized.
Id. at {ff 173-74. Plaintiff was cited for a disorderly conduct.
Code Violation Notice, Am. Compl. at 116, Ex. H (ECF No.
4).”

28) Movant once more fails to deliver the whole truth, and in
doing so misleads this Court... According to the recording of
this particular incident the Officers already knew who the
plaintiff was, furthermore one of the officers said that they
were ordered to stop Plaintiff on sight.

29) It is an absolute certainty that one would be unable to accost
(TARGET) a certain particular individual, unless one knew

 
Case 2:18-cv-02413-JHS Document 10 Filed 11/19/18 Page 6 of 15

who that particular individual was. THIS, is an absolute
certainty.

30) Moreover, Pennsylvania is not a “Stop and Identify” state
and Plaintiff was under no legal “or” lawful obligation to do
so..., as well as the fact that Plaintiff told the officers that he
had no I.D. on him at the time, just before they locked him up.

31) “Plaintiff quotes various disjointed and mostly unattributed
statements he claims the officers made during the June 16,
2017 encounter. See Am. Compl. at [§ 226—37 (ECF No. 4).
The import of these statements is not made entirely clear by
Plaintiff, although he presumably intends them to demonstrate
some sort of malfeasance on behalf of the officers. “

32) Again Movant abuses Federal Rules of Civil Procedure
11¢b)(1-4), had the Movant reviewed the recordings of the
unlawful encounter in accordance with his DUTY, of due
diligence as an agent of the court; the so called presumption
would have been crystal clear “or” clear as a bell as it were,
for this evidence is undeniable and irrefutable in its’ cause,
purpose and scope in demonstration and display of the
malicious execution of the malfeasance of the Defendants and
Co-defendant.

33) Furthermore, in both incidents and at both times, Defendants
were in direct and multiple violations of the Court order,
docket No, 121203785 as it pertained to their gross
malfeasance in regards to Plaintiff on their respective dates.

Movant states the following: D. Plaintiff’s Administrative and
State emedies for the first LTCF Revocation

Plaintiff appealed the revocation to the Board. See id. at ¢ 54. On
November 8, 2016, a hearing was held. Id. at ¥ 93. Plaintiff
complains that, when the Board affirmed the revocation, “[n]Jo
findings of fact or specific reasons were given for the affirmation.’
Id. at 4/55. Plaimtiff further appealed this decision to the
Philadelphia Court of Common Pleas. See Appeal, John Doe v.

9

 
Case 2:18-cv-02413-JHS Document 10 Filed 11/19/18 Page 7 of 15

Phila. Bd. of License and Inspection Review, No. 161200140

(Phila. C.C.P. Dec. 5, 2016).! On June 5, 2017, Richman, as
counsel! for the City, notified Plaintiff that his LTCF would be
reinstated. Am. Compl. at § 165 (ECF No. 4). Accordingly, the
appeal to the Court of Common Pleas was dismissed as moot on
July 12, 2017. See Order 7/12/17, John Doe, No. 161200140
(Phila. C.C.P. July 12, 2017).

34) if it pleases the court, please note the time of the hearing,
November 8, 2016 and the mysterious notification of the
return of Plaintiff’s LTFC on June 5, 2017.

35) in the interim Plaintiff was offered a release and settlement
apreement, which Plaintiff flat out rejected. Yet in an effort to
avoid a court ruling on the unlawful procedures and protocols
habituated by Defendants.

36) The LTCF was returned to Plaintiff prior to the scheduled
court hearing as to secure a “Moot” judgment thereby in effect
bypassing the checks and balances that are in place to prevent
these types of abuses.

37) Defendants are well versed and well practiced in these types
of loophole tactics, yet what they are not well verse and
practiced in is the securing and protecting of the Rights,
Freedoms, and Powers of which they have sworn or affirmed
to do so under oath...

38) As Duly recognized by The Constitution of these United
States, but have in innumerable accounts worked towards the
circumvention thereof, and are an ugly blemish upon the
higher notion of what this nation claims to hold dear.

39) |, the Plaintiff am the “Resolved”, resolved in the
maintenance, the integrity, and the fulfillment of the tenants of
ihe Constitution of these United States as I, one of “We”, The
People, has pledged to do so for my prosperity and that of my
fellow man.

40) To this End, Movant’s Motion should be denied!

 
Case 2:18-cv-02413-JHS Document 10 Filed 11/19/18 Page 8 of 15

Movant states: E. Plaintiff’s June 16, 2017 Stop by Police and
Subsequent LTCF Revocation Prior to that dismissal, but in the
week following the June 5, 2017 reinstatement, Plaintiff picked up
his reinstated LTCF. See Am. Compl. at J] 165-166 (ECF No. 4).
On June 16, 2017, Plaintiff was “accosted” by police while
jogging. Id. at § 168. Plaintiff refused to identify himself or
comply with a request to see his LT'CF. Id. at Ff 171, 213. One of
the officers allegedly stated, “As far as I know, your permit was
revoked!” Id. at J 209. Plaintiff was handcuffed and placed in a hot
wagon “for more than 30 minutes.” Id. at { 170. Despite Plaintiff's
complaint that the officers did not make “a simple phone call to
ascertain” the status of his LTCF—albeit without Plaintiff having
identified himself—the officers apparently determined at some
point that

' A matter of public record may be considered by the Court on a
motion to dismiss. See Grp. Against Smog & Poilution, Inc. v.
Shenango, Inc., 810 F.3d 116, 127 (3d Cir. 2016). To provide a
degree of brevity, the referenced filings from this action are not
attached hereto but can be provided by undersigned counsel to the
Court and Plaintiff upon request.

Plaintuif’'s LTCF was valid. See id. at 7 210, 231. Plaintiff was
ultimately released without arrest but his firearm was seized. Id. at
4) 173-74. Plaintiff was cited for a disorderly conduct. Code
Violation Notice, Am. Compl. at 116, Ex. H (ECF No. 4).

Plaintiff quotes various disjointed and mostly unattributed
statements he claims the officers made during the June 16, 2017
encounter. See Am, Compl. at {4 226-37 (ECF No. 4). The import
of these statements is not made entirely clear by Plaintiff, although
ne presumably intends them to demonstrate some sort of
malfeasance on behalf of the officers.

On June 20, 2017, Plaintiff's LTCF was again revoked as a result
of the June 16, 2017 incident. See id. at ¢ 284. The revocation

 
Case 2:18-cv-02413-JHS Document 10 Filed 11/19/18 Page 9 of 15

letter indicated the revocation was for good cause and that Plaintiff
failed ic produce his LTCF, placing Plaintiff, police officers, and
the community in danger. See Revocation Letter 6/20/17, Am.
Compl. at 109, Ex F (ECF No. 3). Plaintiff again complains he was
provided no notice or hearing prior to receiving the letter. Id. at Ff
284-88 (ECF No. 4). On August 3, 2017, in response to a letter
from Plaintiff, the PPD informed Plaintiff he could petition the
courts for return of the LTCF. PPD Letter 8/3/17, Am. Compl. at
115, Ex. H (ECF No, 4). Plaintiff did not allege he appealed this

revocation to the Board.”

41) As previously stated exact turn of events as they progressed
im real time are captured and preserved to display without
debate or question as to which party acted in a lawful manner.

42) Plaintiff at no time violated any, law, ordinance, or statue
before, during, or after the incident(s). Defendants have
however proceeded in making and maintaining a multitude of
violations, even unto now, Defendants proceed in these
violations against Plaintiff in a hostile retributive manner.

43) YET, there is NO Justice, For there is No Crime, Save that
committed by those of a perverted and reprobate mind, the
Defendants as they present themselves without honor, nor
shame, mocking that which is True.

44) And once more again Movants Motion should be denied.

Movant states: F. Allegations, or Lack Thereof, Concerning
Defendants Brad Richman and Richard Ross, Jr.

Plaintiff's allegations concerning the individual Defendants
Richman and Ross are sparse. Plaintiff alleges Richman “is
mentioned several times in conjunction with the unlawful taking
(stealing) of the firearm: “GUN WAS TAKEN Per Brad
Richman!” Am, Compl. at § 237 (ECF No. 4) (emphasis omitted).
it is not clear from the Amended Complaint who spoke to

 
Case 2:18-cv-02413-JHS Document 10 Filed 11/19/18 Page 10 of 15

* Undersigned counsel was recently informed that Plaintiff
ultimately appealed the revocation and has a Board hearing
scheduled for October 22, 2018.

Richman or when this direction was given. Finally, it is alleged
that Brad Richman filed a motion to dismiss, apparently in the
appeal of the first LTCF revocation. Id. at | 333.

As to oss, Plaintiff identifies him as the Police Commissioner and
states, in conclusory fashion, that he “was involved in, promoted,
ratified, condoned, advised in relation to, or otherwise [was]
responsible for the issuance and revocation of LTCF, as well as
responsible for the hiring, training and supervision” of the PPD
and Gun Permit Unit. Id. at ¢ 3. Without specifying what actions
Ross took in the revocations, Plaintiff seeks to hold Ross
responsible for the alleged defects involved in the revocations of
his LTCF. See, e.g., id. at § 20, 39.

45) In short all allegations regarding the “ taking” of the
pertaining to instructions for forcible seizure, i.e. stealing of
the gun “as per Brad Richman” as verbalized by one of the
many violating officers, and regardless of a “Sparse” defense.

46) One can not be sparsely, dead, sparsely pregnant, “or”
sparsely guilty, or innocent of an action or infraction the
remarks implicitly implicate Richman as a catalysis in this
incident.

47) Hoss is also at implicated in that the unlawful revocation was
invoked at his behest and under his authority, and...
confirmation, and reconfirmation, as the Plaintiff made a
personal effort to Ross to retrieve his personal property, which
was REJECTED.

48) ciow Movant is able to suggest that Richman and Ross, in
ANY way are not culpable in this matter would be laughable if
not for the weight and seriousness involved in these offenses.

 
Case 2:18-cv-02413-JHS Document 10 Filed 11/19/18 Page 11 of 15

Movant further states: Plaintiff’s Complaint Should be
Dismissed Because He Failed to Set Out a Short and Plain
Statement of His Claims that Would Permit Defendants to
Understand the Allegations Against Them

49) However, this remark is absurd, in that the allegations
summarily listed under “Complaint For Damages”, then count
by count list and recounted in the chronological order in which
they transpired, in a paint by numbers fashion if you will...

50) if Defendants are in lack of the wherewithal to comprehend
the factual allegations level against them, might Plaintiff
suggest better counsel?1?

51) However, Movant makes a valid point as to the Plausibility
standard that must be met in Plaintiff’s pleading in accordance
with the Iqbal citation.

52) ‘he honorable court is also well aware that the high court has
fatled to define “Plausible” to ANY degree of Concreteness,
the high court’s definition of this most relevant component in
pleadings is uber lacking in the conveyance of its’ TRUE
meaning to the court.

53) Therefore, Plaintiff shall Motion to take leave to amend the
Complaint, that it may meet the criteria necessary to bring
ihe Defendants to Justice.

According to Movant: B. The Court Should Dismiss Plaintiff's
Statutory and Constitutional Challenges to the Revocation of
is LCF Because His Ongoing State Proceedings Warrant
Younger Abstention®

As stated earlier, again Movant abuses Federal Rules of Civil
Procecure 11(b)(1-4), once more, the key factor in the Younger v.
Harris, 401 U.S. at 44-45 (1971)

54) The fact that the Plaintiff in that case, was a Defendant in a
matter of criminality ,was the deciding factor in regards to the
case’s appeal determination, that being the case, This Plaintiff

 
Case 2:18-cv-02413-JHS Document 10 Filed 11/19/18 Page 12 of 15

, however is immune to a determination of that type for the
mere fact that defendants hold no charges or violations against
Plaintiff, nor are they able to meet ANY LAWFUL standard
to do so.

55) furthermore, this Plaintiff also qualifies for AIl (3) three
exceptions to the Younger v. Harris ruling.

56} Furthermore, it is even more so ironic that the Defendants
and Movant move this case to this Court’s jurisdiction only to
now request that it be dismissed for it not being in the State
Court. |

57) Piaintiff must remind the court that this Complaint was
initially filed in the State Court by Plaintiff, and Defendants
took it upon themselves to litigate this matter in the Federal
Court and here we are.

58) itis Plaintiff's part and desire, that here we shall stay that this
matter is not handled in the Defendants’ customary loophole
fashion. A manner in which Justice will not be served, but be
retegated to an infinite holding cell, to be stifled, smothered,
arid left for dead.

59) Therefore, Plaintiff asks that Movant’s Motion be denied,
that Justice may prevail...

60) Defendants’ have systematically without fail denied the
Plaintiff access to the court, access to due process, and access
to the U.S. Constitution for (3) three years next spring.

61) When will enough be enough??? These actions are
egregious and defendants have made No effort to stop, nor act
iii the interest of Justice, nor fairness for that matter. THEY,
Wiust Be Stopped, for their actions spoil Us All and the
Motion Must be denied.

62) ‘This honorable court has Jurisdiction regarding these matters
pursuant to 28 U.S.C, §1331, §1343, and§1367 as this action
is brought under, inter alia, the 1%,2"", 4", 5,6", 13", and 14"
Amendments of the United States Constitution and 42 U.S.C.
$1983, to redress the deprivation of inalienable, indefeasible
Rights, Freedoms, Powers, and Privileges, as well as

 
Case 2:18-cv-02413-JHS Document 10 Filed 11/19/18 Page 13 of 15

immunities guaranteed to Plaintiff, James Walker Moody.

63) Furthermore, All parties as well the lower courts, reside,
operate, and “or” exist within the physical jurisdiction of this
court as well.

64) Moreover, the Plaintiff has standing and this case presents
a clear and immediate controversy under Article II, as the
actions of the Defendants threatens immediate and
irreparable denial and abrogation of Plaintiff's
Constitutionally protected, Rights, Freedoms, Powers,
Privileges, and immunities as guaranteed by said document.

65) ‘Vunerefore, Movant’s Motion that this court abstain from
exercising its jurisdiction should be denied because Federal
Constitutional issues cannot be eliminated by any state court’s
statutory construction, and abstaining would merely
“ioophole” and delay an adjudication that would otherwise
protect and restore the rights of the Plaintiff.

Movant states: C. The Court Should Dismiss Claims Against the
Philaciciphia Police Department, the Gun Permit Unit, and the
Boarc of Licenses and Inspections Because They Are Not Legal
Persons Subject to Suit

Movant cites, 53 Pa. Stat. § 16527, please check for accuracy,
Regalbuto v. City of Philadeiphia, 937 F. Supp. 374, 377 (E.D. Pa.
1995) (citing Philadelphia v. Glim, 149 Pa. Commw. 491, 613
A.2d 613 (1992)).

66) ln Regalbuto v. City of Philadelphia, the City cited 53
Purdon’s Pa.stat.Ann.§ 16257 as well. In Philadelphia v. Glim
won an appeal based upon the fact that the Plaintiff failed to
acdress the assertion that the Department was not a separate

67) “laintiff however addresses the assertion, that the agencies
are not Legal Persons as such: The legal System of Civil Law
is imtellectualized and constructed within the framework of
oman Law.

 
Case 2:18-cv-02413-JHS Document 10 Filed 11/19/18 Page 14 of 15

65&) In Roman Law slaves lacked Legal personhood; therefore,
“Not Legal Persons’’ in the law.

69) However, a slave called Spartacus, a non legal person, took
back his freedom and waged war on his oppressors, the
Korman Empire.

70) Tne government that was the Roman empire, took Legal
Action against Spartacus a non legal person in order to
orotect the Citizens of Roman from this Non Legal Person,
whom it deemed a threat based upon evidence and factual
auegations.

71) la the American Judicial System, slaves have also been
relegated to a legal non person status, and having been
confirmed by the Dred Scott decision this fact (sadly) can not
be refuted, nor be denied and the truth shall set us free.

72) inthis truth Plaintiff present the case of Non Legal Person,
Nat Turner, who as Spartacus before, rose up against his
oppressors to take back his freedom and wage war upon those
that had taken it; he, whom the government deemed a threat to
its Citizens was captured and tried in a court of law on Nov. 5,
1é31, where evidence and allegations were wrought against
this Non Legal Person.

73) Being found guilty this Non Legal Person was sentenced to
death and was hung, flayed, and beheaded on Nov. 11, 1831 in
Jerusalem, Virginia.

74) ‘Vhere are historical and legal precedents, these are but two
inat the courts failed in error to take in account regarding Non
egal Person, and the ability or the necessity of the
government to take action against said entities.

75) Especially wherein said entities have the ability to or have
acted upon the Citzenry in a negative manner or manner not
conducive to the welfare or well being of the governed.

76) ‘oreover, ALL government being a product of the consensus
oF the people which form that society are duly obligated to
protect these people that have relegated their collective power
anc authority to the maintenance and welfare of All.

 
Case 2:18-cv-02413-JHS Document 10 Filed 11/19/18 Page 15 of 15

77) Vne judicial System being an integral part of the American
dynamic of government also has an Obligation of Duty to the
protection of its Citizens.

78) Plaintiff , James Walker Moody is a Citizen as such and heir
to these protections and invoke them as such, as the Actions of
the Defendants have caused and seek to cause continual and
irreparable harm and damage.

79) Vherfore, Movant’s Motion(s) should be denied.

é

For All of the aforementioned reasons and reasons yet to
be mentioned Plaintiff hereby humbly request that Movant’s
Motion to be denied, in the interest of Justice.

Respectfully submitted,
Pro se Plaintiff, James W. Moody
612 E. Vernon rd.

Phila. Pa, 19119
215-252-0295
jameswalkermoody@gmail.com
Attorney in Fact, Paul Moody({jr.)

619, N. 67% St.
Phila. Pa., 19151
215-670-8237

BigDaddgi@gmail.com

 
